              Case 18-16248-MAM           Doc 210    Filed 10/18/19     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION
                                   www.flsb.uscourts.gov
In re:                                                       Case No. 18-16248-BKC-MAM
                                                             Chapter 7
CHANCE & ANTHEM, LLC,

      Debtor.
_____________________________________/

                TRUSTEE’S OBJECTION TO MOTION TO WITHEDRAW
                   AS COUNSEL FOR THE DEBTOR [ECF NO. 205]

         Robert C. Furr (“Trustee”), as Chapter 7 Trustee for the Debtor, Chance and Anthem,

LLC, by and through counsel, files this Objection to the Motion to Withdraw as Counsel for the

Debtor filed by Jeffrey M. Siskind (the “Objection”), and in support of thereof states, as follows:

I.       PROCEDURAL HISTORY.

         1.    On January 29, 2019 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) through its sole managing member, Jeffrey M. Siskind (“Siskind”) filed a voluntary

petition for relief under Chapter 7 of the Bankruptcy Code (the “Petition”) in the United States

Bankruptcy Court for the District of Maryland (the “Maryland Bankruptcy Court”), in the matter

styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC (the “Bankruptcy Case”). Siskind

is also the attorney of record for the Debtor.

         2.    On May 24, 2018, the Bankruptcy Court for the District of Maryland entered its

Memorandum and Order Transferring Venue To The Bankruptcy Court For the Southern District

of Florida (the “Transfer Order”)[ECF No. 73], transferring the Bankruptcy Case to this Court.

         3.    On May 25, 2018, the Plaintiff, Robert C. Furr, was duly appointed and is acting

Chapter 7 Trustee of the Estate [ECF No. 76].

         4.    On August 6, 2019, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee of the
               Case 18-16248-MAM        Doc 210     Filed 10/18/19    Page 2 of 6



Estate of Chance & Anthem, LLC (the “Plaintiff” or “Trustee”), filed an Adversary Complaint

To Avoid And To Recover Fraudulent Transfers, For Turnover, For An Accounting, Alter-Ego,

Substantive Consolidation, Injunctive Relief And For Other Relief (the “Adversary Complaint”)

[Adv. EFC No. 1] in adversary proceeding 19-01298-MAM (the “Adversary Case”).

       5.      On September 6, 2019, Defendant, Jeffrey Marc Siskind (“Attorney Siskind”),

filed a Notices of Appearance As Counsel and Motions For Enlargement of Time of Time To

Respond To Complaint (the “Motion for Extension”) [Adv. EFC Nos. 21 & 36] on behalf of

the following Adversary Defendants: (i) Tanya Siskind, (ii) CannaMED Pharmaceuticals, LLC,

(iii) Siskind Legal Services, LLC, (iv) Second Siskind Family Trust, (v) Florida’s Association of

Community Banks and Credit Unions, (vi) Sympatico Equine Rescue, Inc., and (vii) Sovereign

Gaming and Entertainment, LLC (collectively, the “Adversary Defendants”).

       6.      On September 19, 2019, the Trustee filed the Motion by Plaintiff, Robert C. Furr,

As Chapter 7 Trustee, To Disqualify Jeffrey Siskind As Counsel To Adversary Defendants (the

“Motion to Disqualify”) [Adv. ECF. No. 33]. And, on September 30, 2019, Amended Motion by

Plaintiff, Robert C. Furr, As Chapter 7 Trustee, To Disqualify Jeffrey Siskind As Counsel To

Adversary Defendants (the “Amended Motion to Disqualify”) [ECF. No. 52].

       7.      Due to the filing of the Motion to Disqualify, Mr. Siskind filed the Motion to

Withdraw as Counsel for the Debtor (the “Motion”) [ECF No. 205] due to the clear conflict of

interest of Mr. Siskind representing both the Debtor and parties with interest adverse to the

Debtor.

          8.   In support of the Objection, the Trustee reincorporates by reference the arguments

raised in the Amended Motion to Disqualify and the Plaintiff’s Reply to Defendant’s Response

to Motion to Disqualify [Adv. ECF No. 67]




                                               2
             Case 18-16248-MAM          Doc 210     Filed 10/18/19       Page 3 of 6



       WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

that the Court enter an Order: (i) denying the Motion to Withdraw as Counsel of Record and (ii)

granting such additional relief as the Court may deem just and proper.

       Respectfully submitted this 18th day of October, 2019.



                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Counsel to the Chapter 7 Trustee
                                             100 S.E. 2nd Street, Suite 4400
                                             Miami, FL 33131
                                             Tel.: (305) 349-2300
                                             Fax.: (305) 349-2310

                                             By:/s/ Jesus M. Suarez
                                                    John H. Genovese, Esq.
                                                    Florida Bar No. 280852
                                                    jgenovese@gjb-law.com
                                                    Jesus M. Suarez, Esq.
                                                    Fla. Bar No. 60086
                                                    jsuarez@gjb-law.com
                                                    Barry P. Gruher, Esq.
                                                    Fla. Bar No. 960993
                                                    bgruher@gjb-law.com



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all interested parties registered to receive electronic notices on this

matter as indicated on the Service List below on this 18th day of October, 2019.



                                             By:/s/ Jesus M. Suarez
                                                    Jesus M. Suarez, Esq.




                                                3
              Case 18-16248-MAM            Doc 210      Filed 10/18/19    Page 4 of 6



                                           SERVICE LIST



Served Via CM/ECF Notification upon:

Julie Feigeles on behalf of Defendant OB Real Estate Holdings 1732, LLC
jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Wellington 3445, LP
jf@womenatlawfl.com

Julie Feigeles on behalf of Defendant Zokaites Properties, LP
jf@womenatlawfl.com

Robert C Furr
danderson@furrcohen.com, rcf@trustesolutions.net

John H Genovese, Esq on behalf of Trustee Robert C Furr
jgenovese@gjb-law.com, hburke@gjb-law.com;gjbecf@gjb-
law.com;gjbecf@ecf.courtdrive.com;jzamora@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Barry P Gruher on behalf of Plaintiff Robert C. Furr
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;gjbecf@ecf.courtdrive.com;chopkins@gjb-law.com

Samantha T Haimo on behalf of Defendant OB Real Estate Holdings 1732, LLC
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Samantha T Haimo on behalf of Defendant Zokaites Properties, LP
sth@womenatlawfl.com, way@swlawyers.law

Steven S Newburgh on behalf of Creditor 3485 Lago De Talavera Trust
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Creditor Carl Stone
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Creditor Christopher George
snewburgh@mclaughlinstern.com,


                                                   4
              Case 18-16248-MAM           Doc 210      Filed 10/18/19    Page 5 of 6



ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Creditor David Fiore
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Creditor Dianna George
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Creditor Frederick Volkwein
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Steven S Newburgh on behalf of Other Professional George W. Liebmann
snewburgh@mclaughlinstern.com,
ssn@newburghlaw.net;mgarcia@mclaughlinstern.com;rmachate@mclaughlinstern.com;lbrunet@mclaug
hlinstern.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

David A Ray, Esq. on behalf of Creditor Carl Stone
dray@draypa.com, draycmecf@gmail.com;sramirez.dar@gmail.com

Jeffrey M Siskind on behalf of Debtor Chance & Anthem, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Advanced Avionics, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit Unions,
Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Second Siskind Family Trust
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sovereign Gaming and Entertainment, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com



                                                  5
              Case 18-16248-MAM            Doc 210       Filed 10/18/19   Page 6 of 6



Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Interested Party Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Jesus M Suarez on behalf of Trustee Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Stuart A Young, Esq on behalf of Creditor 27120 Ocean Gateway, LLC
syoung@ybplaw.com

Stuart A Young, Esq on behalf of Creditor Alan Bias
syoung@ybplaw.com




                                                    6
